STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                      UNPUBLISHED
In re T L MANKOWSKI, Minor.                                           October 14, 2014

                                                                      No. 321143
                                                                      Oakland Circuit Court
                                                                      Family Division
                                                                      LC No. 13-813879-NA


Before: STEPHENS, P.J., and TALBOT and BECKERING, JJ.

PER CURIAM.

        Respondent N. Krueger appeals as of right from the trial court’s order terminating her
parental rights to the minor child.1 We affirm the trial court’s uncontested determination that a
statutory ground for termination existed, but, because the trial court failed to consider the child’s
relative placement, we vacate the trial court’s best interest analysis and remand for further
consideration of that issue in light of the child’s placement with her maternal grandmother.

        Krueger pleaded no-contest to the allegations in the petition for permanent custody and
does not challenge the trial court’s determination regarding the statutory grounds for termination.
Therefore, we affirm that aspect of the trial court’s order. Krueger’s sole contention on appeal is
that the trial court erred in finding that termination of her parental rights was in the child’s best
interests. We agree that the trial court erred by failing to consider the child’s relative placement.

        We review the trial court’s decision regarding the child’s best interests for clear error.2
“The trial court must order the parent’s rights terminated if the Department has established a
statutory ground for termination by clear and convincing evidence and it finds from a
preponderance of the evidence on the whole record that termination is in the children’s best
interests.”3 In deciding whether termination is in the child’s best interests, the trial court “should
weigh all the evidence available” and “consider a wide variety of factors that may include ‘the


1
  MCL 712A.19b(3)(g) (failure to provide proper care or custody), (j) (reasonable likelihood that
the child will be harmed if he or she is returned to the parent’s home), and (l) (the parent’s rights
to another child were terminated).
2
    In re White, 303 Mich App 701, 713; 846 NW2d 61 (2014).
3
    Id.


                                                 -1-
child’s bond to the parent, the parent’s parenting ability, the child’s need for permanency,
stability, and finality, and the advantages of a foster home over the parent’s home.’ ”4

        Despite Krueger’s arguments to the contrary, we agree with the trial court that there is
evidence to support a finding that termination of Krueger’s parental rights was in the child’s best
interests. Krueger had a 15-year history of substance abuse. During that time, she gave birth to
two other children who were removed from her care. Krueger voluntarily released her parental
rights to those two children. Krueger continued to use drugs and alcohol. She was convicted of
drunk driving in 2010 and sentenced to probation, with the first 120 days to be spent in jail.
While on probation, she completed a substance abuse treatment program, but she was
subsequently convicted of possession of controlled substance analogues. Krueger also continued
to use marijuana, including during her pregnancy with the child involved in this appeal, and both
she and the baby tested positive for marijuana in October 2013.5 Despite the positive drug
screens of both Krueger and the baby, Krueger maintained that she had not used marijuana since
April 2013, which supported a psychologist’s testimony that she minimized her substance abuse
problem. The psychologist believed that Krueger had “a very high risk of relapsing” based on
her continued abuse of drugs despite the consequences. Further, diluted urine specimens were
collected in early 2014. This body of evidence establishes support for the trial court’s finding
that termination of Krueger’s parental rights was in the child’s best interests. That is not the end
of the inquiry, however, because the evidence indicated that the child had been placed with a
relative, her maternal grandmother.

        “[A] child’s placement with relatives weighs against termination” and the fact that a child
is living with a relative is an “explicit factor” to be considered in determining whether
termination is in the child’s best interests.6 “A trial court’s failure to explicitly address whether
termination is appropriate in light of the children’s placement with relatives renders the factual
record inadequate to make a best-interest determination and requires reversal.”7

        A caseworker testified that the child had been placed with her grandmother and the trial
court failed to address that placement in making its determination. We acknowledge the
Department of Human Services’ argument that there is evidence to support a finding that
termination was in the child’s best interests despite the child’s relative placement because of
Krueger’s allegedly contentious relationship with her mother. Although the record indicates that
the relationship was described as “incredibly contentious” at the preliminary hearing, it does not
indicate whether it remained that way. The nature of the relationship between Krueger and her
mother was not mentioned thereafter. In any event, this is a factor that the trial court should
consider in addressing whether termination of Krueger’s parental rights is appropriate in light of



4
    Id. (citation omitted).
5
    Krueger’s medical records indicate that the result of her test was an “Unconfirmed Positive.”
6
    In re Mason, 486 Mich 142, 164; 782 NW2d 747 (2010).
7
    In re Olive/Metts, 297 Mich App 35, 43; 823 NW2d 144 (2012).


                                                 -2-
the child’s placement with a relative. Accordingly, we vacate the trial court’s best-interest
decision and remand for reconsideration of this issue in light of the child’s relative placement.

        Affirmed in part, vacated in part, and remanded for further proceedings regarding the
child’s best interests in accordance with this opinion. We do not retain jurisdiction.

                                                           /s/ Cynthia Diane Stephens
                                                           /s/ Michael J. Talbot
                                                           /s/ Jane M. Beckering




                                               -3-